            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00018-MR-WCM

NTE ENERGY SERVICES             )
COMPANY, LLC,                   )
                                )
                  Plaintiff,    )
                                )               ORDER FOR
         vs.                    )               DISTRIBUTION OF
                                )               INTERPLEADER FUNDS
CEI KINGS MOUNTAIN HOLDINGS, )                  AND DISMISSAL
LLC, WATTAGE FINANCE-NC, LLC, )
and CASTILLO INVESTMENT         )
HOLDINGS, INC.,                 )
                                )
                  Defendants/   )
                  Claimants.    )
_______________________________ )


      THIS MATTER is before the Court on the parties’ Stipulation

Regarding Distribution of Interpleader Funds and Dismissal [Doc. 43].

      Having reviewed the parties’ Stipulation, the Court hereby enters

the following Order.

      IT IS, THEREFORE, ORDERED as follows:

     (1)   The interpleader funds that were deposited with the Court by

the Plaintiff in the amount of $13,269,397.88 are hereby RELEASED and

shall be distributed in the following manner:
      $11,318,041.86 to CEI Kings Mountain Holdings, LLC;

      $461,261.78 to Wattage Finance-NC, LLC; and

      $1,490,094.24 to Castillo Investment Holdings, LLC.

      (2)   The interest accrued on the above-referenced interpleader

funds is hereby RELEASED and shall be distributed among the

Defendants in proportion to their entitlement to the above-referenced

interpleader funds.

      (3)   The Plaintiff’s Complaint is DISMISSED WITH PREJUDICE,

w i t h e a c h p a r t y bearing its own attorneys' fees and costs.

      IT IS SO ORDERED.

                               Signed: June 20, 2019




                                          2
